Citation Nr: 0935623	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-03 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part denied 
service connection to PTSD.

In May 2007, the Veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of that hearing is of record.  

In August 2007, the Board remanded the case for additional 
development.  That development has been completed.  


FINDING OF FACT

The Veteran has current PTSD due to an in-service combat 
stressor that has been corroborated by credible evidence.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating the claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.)(1994)(DSM IV); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  If the evidence 
established that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  This rule was 
subsequently codified at 38 C.F.R. § 3.304(f).  

Analysis

The Veteran contends that he incurred PTSD during active duty 
service in the Republic of Vietnam.  Specifically, he 
describes how he and his convoy received enemy fire while 
transporting heavy equipment, uncovering body parts of dead 
service members and civilians in a clean-up effort after the 
explosion of an ammunition storage unit, and his assignment 
registering graves as the stressors which contributed to his 
incurrence of PTSD.  

The Veteran has consistently been treated for PTSD since that 
disorder was first diagnosed by a VA doctor in September 
2004.  In a July 2009 VA PTSD examination, the Veteran was 
diagnosed as having.  Therefore, the first criteria for 
service connection of PTSD-a diagnosis-has been 
established.  

Service connection for PTSD also requires credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 4.125(a).  In August 2007, a statement was submitted 
from J.G., who had served with the Veteran in Vietnam for one 
year.  J.G. confirmed that he and the Veteran were stationed 
at Long My Depot and were sent frequently to haul excess 
equipment to other units.  He stated that on several 
occasions, their convoy was attacked while going to An-Kay or 
Plieku.  

J.G. also described a time when he and the Veteran were sent 
to help clean up a site where an ammunition storage unit had 
exploded.  While attempting to move the debris, he and the 
Veteran uncovered the remains of convoy trucks, the drivers, 
and civilians who were killed in the explosion.  J.G. 
elaborated that the effort was abandoned because there was 
still live ammunition at the site.  

J.G. also reported that after Long My Depot was closed, he 
and the Veteran were assigned to the 573 Supply and Service 
Company outside of Plieku.  He described how the Veteran was 
put in charge of grave registration at the site.  

J.G.'s statement is credible supporting evidence as it 
corroborates the Veteran's description of each of the three 
stressors which he submitted in July 2004 and September 2004 
PTSD questionnaires and in testimony before the Board at the 
May 2007 hearing.  Therefore, the second criterion for 
service connection of PTSD is established.  

Furthermore, the evidence establishes that the Veteran 
engaged in combat and is claiming a stressor related to that 
combat.  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  

In the July 2004 PTSD Questionnaire and the May 2007 hearing, 
the Veteran reported that his convoy was attacked while 
trying to move excess heavy equipment between bases.  

The Veteran's statements and those of J.G. are credible and 
consistent with the circumstances, conditions, and hardships 
of the Veteran's service in Vietnam.  Hence the evidence is 
in favor of a finding that he engaged in combat.  As there is 
no clear and convincing evidence to the contrary, the 
Veteran's lay testimony alone is sufficient to establish the 
occurrence of the claimed in-service combat stressors. 

Finally, service connection for PTSD requires a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  The July 2009 VA examination 
confirmed military-related PTSD.  The Veteran described each 
of the three claimed stressors during his examination.  The 
examiner stated that based on review of the treatment 
records, documents in the claims file, the clinical interview 
with the Veteran, medical literature, and clinical experience 
and expertise, it was at least as likely as not that the 
Veteran's PTSD was caused by or the result of military 
service. 

The record shows that all of the elements needed to establish 
service connection for PTSD have been shown.  The evidence is 
in favor of the claim, and it is, therefore, granted.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


